Citation Nr: 0432070	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  02-15 836	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for bilateral hearing loss.

2.  Entitlement to service connection for the residuals of a 
back injury.

3.  Entitlement to service connection for the residuals of a 
concussion.

4.  Entitlement to an increased (compensable) rating for the 
residuals of a shrapnel wound to the left knee and left 
elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1943 to July 
1945, including combat service during World War II, and his 
decorations include the Purple Heart.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In a July 1945 rating action, the RO granted service 
connection for a shrapnel wound to the left knee and elbow 
and assigned a 0 percent (noncompensable) evaluation.  

In May 1986, the veteran filed a claim for service connection 
for bilateral hearing loss, a back injury, a shrapnel injury 
to the left knee area, and a concussion.  In a June 1986 
rating action, the RO denied service connection for bilateral 
hearing loss, a concussion, and a back injury.  By letter 
dated June 13, 1986, the RO informed the veteran that, before 
his claim for a left leg injury may be reconsidered, he must 
submit evidence showing that his service-connected disability 
has increased in severity.  In a letter received by VA on 
June 13, 1986, the veteran expressed his disagreement with 
the June 1986 rating action regarding his service-connection 
claims.  

The next correspondence of record is an August 2001 letter 
from the veteran's representative expressing the veteran's 
desire to file a claim of entitlement to service connection 
for, in relevant part, the residuals of a gunshot wound to 
the left leg and bilateral hearing loss.  

The Board observes that the veteran's claims of entitlement 
to service connection for bilateral hearing loss, a 
concussion, and a back injury have been pending since the 
veteran timely filed his notice of disagreement in June 1986.  
As such, the August 2001 statement expressing his desire to 
file a claim for service connection for bilateral hearing 
loss is neither a new claim nor a claim for an increased 
rating, as interpreted by the RO.  Thus, the issue is 
characterized as on the title page.  

Regarding the claim for an increased rating for his service-
connected shrapnel wound to the left knee and elbow, the 
Board observes that on June 13, 1986, the RO informed the 
veteran that he must submit evidence showing that his 
service-connected disability has increased in severity before 
his claim may be reconsidered.  The veteran did not furnish 
the requested evidence within one year of the date of the 
above letter.  Thus, the Board finds that the veteran 
abandoned his May 1986 claim for an increased rating for his 
shrapnel wound to the left knee and elbow.  See 38 C.F.R. 
§ 3.158(a) (2004).  As such, the August 2001 claim for 
benefits is a new claim for an increased rating for the 
residuals of a shrapnel wound to the left knee and left 
elbow.  

On November 15, 2004, the Board granted the veteran's motion 
to advance the appeal on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).  


FINDINGS OF FACT

1.  The veteran has level XI hearing loss in the right ear 
and level VIII hearing loss in the left ear.

2.  The residuals of a back injury did not originate in 
service and are not related to service.  

3.  The veteran does not currently have any residuals of a 
concussion.

4.  Neither the former criteria for skin disabilities in 
effect when the veteran filed his claim for an increased 
rating nor the revised criteria that became effective August 
30, 2002, are more favorable to the veteran's claim.

5.  The veteran's residuals of a shrapnel wound to the left 
knee are manifested by a scar that causes slight overall 
limitation of function; however; even when pain is 
considered, the veteran's left knee scar is not shown to 
result in functional loss consistent with or comparable to 
limitation of motion of the leg to 45 degrees on flexion or 
10 degrees on extension, or to otherwise result in functional 
loss due to limitation of motion that warrants the assignment 
of a higher evaluation.

6.  The veteran's left knee scar is a superficial scar that 
is not poorly nourished with repeated ulceration, tender and 
painful on objective demonstration, deep or causes limited 
motion and exceeds 6 square inches, 144 square inches or 
greater, unstable, or painful on exam.  

7.  The veteran does not currently have any residuals of a 
shrapnel wound to the left elbow.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no 
more, for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, 
Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2004).

2.  Residuals of a back injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  Residuals of a concussion were not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  The criteria for a compensable rating for the residuals 
of a shrapnel wound to the left knee and left elbow have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.10, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 
5206, 5207, 5260, 5261 (2004); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2001) (effective prior to August 30, 2002); 
67 Fed. Reg. 49,590-99 (2002), 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2004) (effective from 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  In a 
February 2002 letter, VA informed the veteran and his 
representative of the information and evidence necessary to 
substantiate claims for service connection, to reopen a 
previously denied claim, and for an increased rating.  In a 
January 2004 letter, VA again informed the veteran of the 
information and evidence necessary to establish a claim for 
an increased rating.  In another January 2004 letter, VA 
again informed the veteran of the information and evidence 
necessary to establish claims for service connection and for 
a higher rating.  In addition, VA provided the veteran with a 
copy of the appealed June 1986 rating action and September 
2002 rating decision, September 2002 and September 2003 
Statements of the Case, and January 2004 Supplemental 
Statements of the Case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the February 
2002 and January 2004 letters, VA informed the veteran that 
VA would assist in obtaining relevant records and asked the 
veteran to identify sources of any relevant records, 
including medical and employment records, so that VA could 
request those records on his behalf.  VA also asked the 
veteran to inform VA of any additional information or 
evidence relevant to his claims.  Lastly, VA informed the 
veteran that it is his responsibility to ensure that VA 
receives all the evidence necessary to support his claims.  
Thus, the Board finds that the veteran was informed of the 
evidence he was responsible for submitting and the evidence 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also finds that the 
veteran was informed that he could submit any records in his 
possession relevant to his claims.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA exam reports, and statements made by the 
veteran in support of his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
the fact that the original June 1986 rating action predated 
the VCAA, the Board finds that any defect in the timing of 
the provision of notice was properly cured when the RO 
furnished the veteran the February 2002 letter, along with 
the above-mentioned correspondences, and subsequently re-
adjudicated his claims in September 2002, September 2003, and 
January 2004.  In addition, in a statement dated January 2004 
the veteran indicated that he had no additional evidence to 
submit.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Additionally, VA has obtained and 
associated with the claims file every piece of evidence that 
the veteran has identified.  In sum, the facts relevant to 
this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or its implementing regulations.  Therefore, the 
Board finds that the veteran is not prejudiced by the Board's 
review of his claims on the basis of the current record.  See 
Bernard, supra.  

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. §3.309 (2004).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

Initial Disability Rating for Bilateral Hearing Loss

Factual Background

The record contains numerous private audiological exam 
reports.  The results of these exams are discussed in a 
series of VA summary reports to follow.  

A September 2003 VA summary report of examination for organic 
hearing loss reflects the results of a February 1987 
audiological examination that provided the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
85
65
N/A
85
LEFT
N/A
55
60
70
75

Speech audiometry revealed speech recognition ability of 16 
percent in the right ear and 84 percent in the left ear.  The 
average puretone threshold of the right ear was 78.3 
decibels.  The average puretone threshold of the left ear was 
65 decibels.  

The examiner reported severe to profound mixed loss in the 
right ear and moderate to severe sensorineural hearing loss 
in the left.

A September 2003 VA summary report of examination for organic 
hearing loss reflects the results of a December 1997 
audiological examination that provided the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
85
75
N/A
85
LEFT
N/A
80
70
N/A
75

Speech audiometry revealed that speech recognition ability 
could not be tested for the right ear and that it was 74 
percent in the left ear.  The average puretone threshold of 
the right ear was 81.6 decibels.  The average puretone 
threshold of the left ear was 75 decibels.  

The examiner diagnosed the veteran with severe to profound 
binaural sensorineural hearing loss.  The examiner noted that 
this exam lacked acoustic immittance testing.  

A September 2003 VA summary report of examination for organic 
hearing loss reflects the results of a January 2001 
audiological examination that provided the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
85
80
N/A
75
LEFT
N/A
95
85
N/A
75

Speech audiometry revealed speech recognition ability of no 
response in the right ear and 64 percent in the left ear.  
The average puretone threshold of the right ear was 80 
decibels.  The average puretone threshold of the left ear was 
85 decibels.  

The examiner diagnosed the veteran with severe sensorineural 
hearing loss in the right ear and profound to severe 
sensorineural hearing loss in the left.  The examiner noted 
that acoustic immittance testing was not interpretive and 
that testing indicated no conductive component.  

A September 2003 VA summary report of examination for organic 
hearing loss reflects the results of a March 2001 
audiological examination that provided the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
80
70
N/A
75
LEFT
N/A
95
85
N/A
80

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 60 percent in the left ear.  The 
average puretone threshold of the right ear was 75 decibels.  
The average puretone threshold of the left ear was 86.6 
decibels.  

The examiner diagnosed the veteran with severe to profound 
mixed hearing loss.  The examiner noted that this exam lacked 
acoustic immittance testing.  The examiner noted that no 
masking was indicated on speech score and that acoustic 
immittance indicated an active conductive component.  

June 2002 to August 2003 VA treatment notes reflect treatment 
for severe bilateral hearing loss, including repair of a 
broken hearing aid in June 2003.

A March 2002 VA audio exam report reflects complaints of 
decreased hearing acuity bilaterally, worse in the right ear, 
for over the past 35 years.  The veteran wore a hearing aid 
in his left ear.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
80
65
85
90
LEFT
105
90
85
100
85

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 62 percent in the left ear.  The 
average puretone threshold of the right ear was 80 decibels.  
The average puretone threshold of the left ear was 90 
decibels.  

The examiner diagnosed the veteran with moderately severe to 
profound sensorineural hearing loss in the right ear and 
severe to profound predominantly sensorineural hearing loss 
in the left ear with possible conductive overlays.  

A December 2002 VA audio exam report reflects complaints of 
decreased hearing acuity, worse in the right ear, with 
tinnitus for the past 35 years.  The veteran reported wearing 
a hearing aid in his left ear but not in the right as he 
feels no subjective benefit.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
85
95
100
105
LEFT
105
100
105
105
100

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 30 percent in the left ear.  The 
average puretone threshold of the right ear was 96 decibels.  
The average puretone threshold of the left ear was 103 
decibels.  

The examiner diagnosed the veteran with profound rising to 
severe at 1000 Hertz sloping to profound essentially 
sensorineural hearing loss with severely depressed speech 
discrimination in the right ear and profound essentially 
sensorineural hearing loss with severely depressed speech 
discrimination in the left.  

A subsequent December 2002 VA treatment note reflects that 
the veteran was examined for a hearing aid and that he would 
be fit with Oticon 380 Opticon BTE hearing aids.

A March 2003 VA audio exam report reflects that the veteran 
was recently fit binaurally with hearing aids and that he 
complained of a sudden hearing loss in his left ear within 
the last week.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
85
80
95
95
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 16 percent in the left ear.  The 
average puretone threshold of the right ear was 89 decibels.  
The average puretone threshold of the left ear was 105 
decibels.  

The examiner diagnosed the veteran with severe to profound 
sensorineural hearing loss with no measurable speech 
discrimination in the right ear and profound sensorineural 
hearing loss with poor speech discrimination in the left.  

A June 2003 VA summary report of examination for organic 
hearing loss provided the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
80
70
85
90
LEFT
N/A
90
85
100
90

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 62 percent in the left ear.  The 
average puretone threshold of the right ear was 81.25 
decibels.  The average puretone threshold of the left ear was 
91.25 decibels.  

The examiner reported that these tests show a decrease in 
hearing throughout the years and that some of this decrease 
is due to service-related exposure to noise.  The examiner 
stated that, using the averages of previous tests, the 
veteran has profound loss but that the perforation of the 
veteran's left eardrum does not appear to be service-
connected.  The examiner concluded that the veteran's hearing 
has steadily diminished since September 3, 1981.  

A subsequent June 2003 VA treatment note reflects that the 
veteran had a dead hearing aid and that it would be sent for 
repair.

Analysis

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85 (2004).  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

The veteran's bilateral hearing loss was assigned a 20 
percent rating under Diagnostic Code 6100, 38 C.F.R. § 4.85 
(2004).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the February 1987 results yields a numerical category 
designation of XI for the right ear (between 74 and 81 
percent average puretone decibel hearing loss, with between 0 
and 34 percent of speech discrimination), and III for the 
left ear (between 58 and 65 percent average puretone decibel 
hearing loss, with between 84 and 90 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 20 percent under Diagnostic Code 6100.  
Additionally, the Board observes that 38 C.F.R. § 4.86 (2004) 
for exceptional patterns of hearing impairment is applicable 
in this case as the veteran had puretone thresholds of 55 
decibels or more at each of the four frequencies (1000, 2000, 
3000 and 4000 Hertz).  Applying the criteria found at 
38 C.F.R. § 4.85 at TABLE VIA via 38 C.F.R. § 4.86(a) to the 
above results yields a numerical category designation of VII 
for the right ear (between 77 and 83 percent average puretone 
decibel hearing loss) and V for the left ear (between 63 and 
69 percent average puretone decibel hearing loss), resulting 
in a disability percentage evaluation of 30 percent under 
Diagnostic Code 6100.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the December 1997 results yields a numerical category 
designation of XI for the right ear (between 82 and 89 
percent average puretone decibel hearing loss, with between 0 
and 34 percent of speech discrimination), and VI for the left 
ear (between 74 and 81 percent average puretone decibel 
hearing loss, with between 68 and 74 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 50 percent.  Applying the criteria found at 
38 C.F.R. § 4.85 at TABLE VIA to the above results yields a 
numerical category designation of VII for the right ear 
(between 77 and 83 percent average puretone decibel hearing 
loss) and VI for the left ear (between 70 and 76 percent 
average puretone decibel hearing loss), resulting in a 
disability percentage evaluation of 30 percent.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the January 2001 results yields a numerical category 
designation of XI for the right ear (between 74 and 81 
percent average puretone decibel hearing loss, with between 0 
and 34 percent of speech discrimination), and VIII for the 
left ear (between 82 and 89 percent average puretone decibel 
hearing loss, with between 60 and 66 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 70 percent.  Applying the criteria found at 
38 C.F.R. § 4.85 at TABLE VIA to the above results yields a 
numerical category designation of VII for the right ear 
(between 77 and 83 percent average puretone decibel hearing 
loss) and VIII for the left ear (between 84 and 90 percent 
average puretone decibel hearing loss), resulting in a 
disability percentage evaluation of 40 percent.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the March 2001 results yields a numerical category 
designation of XI for the right ear (between 74 and 81 
percent average puretone decibel hearing loss, with between 0 
and 34 percent of speech discrimination), and VIII for the 
left ear (between 82 and 89 percent average puretone decibel 
hearing loss, with between 60 and 66 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 70 percent.  Applying the criteria found at 
38 C.F.R. § 4.85 at TABLE VIA to the above results yields a 
numerical category designation of VI for the right ear 
(between 70 and 76 percent average puretone decibel hearing 
loss) and VIII for the left ear (between 84 and 90 percent 
average puretone decibel hearing loss), resulting in a 
disability percentage evaluation of 40 percent.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the March 2002 results yields a numerical category 
designation of XI for the right ear (between 74 and 81 
percent average puretone decibel hearing loss, with between 0 
and 34 percent of speech discrimination), and VIII for the 
left ear (between 90 and 97 percent average puretone decibel 
hearing loss, with between 60 and 66 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 70 percent.  Applying the criteria found at 
38 C.F.R. § 4.85 at TABLE VIA to the above results yields a 
numerical category designation of VII for the right ear 
(between 77 and 83 percent average puretone decibel hearing 
loss) and VIII for the left ear (between 84 and 90 percent 
average puretone decibel hearing loss), resulting in a 
disability percentage evaluation of 40 percent.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the December 2002 results yields a numerical category 
designation of XI for the right ear (between 90 and 97 
percent average puretone decibel hearing loss, with between 0 
and 34 percent of speech discrimination), and XI for the left 
ear (greater than 97 percent average puretone decibel hearing 
loss, with between 0 and 34 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 100 percent.  Applying the criteria found at 
38 C.F.R. § 4.85 at TABLE VIA to the above results yields a 
numerical category designation of IX for the right ear 
(between 91 and 97 percent average puretone decibel hearing 
loss) and X for the left ear (between 98 and 104 percent 
average puretone decibel hearing loss), resulting in a 
disability percentage evaluation of 70 percent.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the March 2003 results yields a numerical category 
designation of XI for the right ear (between 82 and 89 
percent average puretone decibel hearing loss, with between 0 
and 34 percent of speech discrimination), and XI for the left 
ear (greater than 97 percent average puretone decibel hearing 
loss, with between 0 and 34 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 100 percent.  Applying the criteria found at 
38 C.F.R. § 4.85 at TABLE VIA to the above results yields a 
numerical category designation of VIII for the right ear 
(between 84 and 90 percent average puretone decibel hearing 
loss) and XI for the left ear (greater than 104 percent 
average puretone decibel hearing loss), resulting in a 
disability percentage evaluation of 70 percent.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the June 2003 results yields a numerical category 
designation of XI for the right ear (between 74 and 81 
percent average puretone decibel hearing loss, with between 0 
and 34 percent of speech discrimination), and VIII for the 
left ear (between 90 and 97 percent average puretone decibel 
hearing loss, with between 60 and 66 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 70 percent.  Applying the criteria found at 
38 C.F.R. § 4.85 at TABLE VIA to the above results yields a 
numerical category designation of VII for the right ear 
(between 77 and 83 percent average puretone decibel hearing 
loss) and IX for the left ear (between 91 and 97 percent 
average puretone decibel hearing loss), resulting in a 
disability percentage evaluation of 50 percent.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence supports an initial 70 
percent disability rating for bilateral hearing loss, 
effective May 9, 1986.  The Board notes the two 100 percent 
evaluations derived from the results of the December 2002 and 
March 2003 exams.  The Board observes, however, that the 100 
percent evaluation is not reflective of the veteran's overall 
bilateral hearing loss disability.  In this regard, the 
record shows that the veteran had been fitted for a hearing 
aid after the December 2002 VA exam, and that at the March 
2003 VA exam the veteran reported a sudden loss of hearing in 
the left ear the previous week, suggesting a broken hearing 
aid.  Indeed, a June 2003 VA treatment note reflects a dead 
hearing aid.  Moreover, the most recent June 2003 VA exam of 
record yields a 70 percent evaluation.  Thus, the Board finds 
that an initial disability rating of 70 percent is warranted 
for bilateral hearing loss.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's bilateral hearing loss was more 
than 70 percent disabling.  Thus "staged ratings" are 
inapplicable to this case.

Service Connection for the Residuals of a Back Injury

Factual Background

Service medical records show no complaints or treatment 
related to the back.  A July 1945 separation exam report 
reflects no musculoskeletal defects.  

Post-service medical records show no treatment for an injury 
to the back.  

November 2002 VA X-rays of the lumbosacral spine show a mild 
compression wedge deformity at the L1 level, the age of which 
is indeterminate, and some mild narrowing at the L4-5 disk 
space level.  

A November 2002 VA exam report reflects an onset of back pain 
in May 1986.  The examiner noted that service medical records 
do not indicate previous treatment or history of back injury 
on separation exam.  The veteran denied a current back 
problem, incontinence of bladder or bowels, or weakness of 
the lower extremities.  His only complaint related to 
"circulatory problems" of the lower extremities.  

Physical exam revealed the veteran ambulating unassisted with 
slow transfers and a kyphotic posture.  The veteran denied 
discomfort.  Exam of the cervical spine showed extension to 
15 degrees, flexion to 30 degrees, lateral bending to 30 
degrees bilaterally, and symmetrical thoracic expansion.  
Exam of the lumbar spine showed no discomfort on palpation, 
extension lacking 10 degrees, flexion to 60 degrees, lateral 
bending to 15 degrees bilaterally, no gross spasm, and some 
decreased muscle tone bilaterally.  Straight leg raising from 
a seated position was negative bilaterally.  Patellar 
reflexes were 3+ bilaterally.  There was no appreciable 
Achilles reflex bilaterally.  Upper extremities reflexes were 
symmetrical.  Motor strength of the lower extremities was 5/5 
bilaterally.  There was a slight decreased sensation of the 
entire left lower extremity except in the feet where 
sensation was decreased in the right foot.  Posterior tibial 
pulses were intact bilaterally.  There was no appreciable 
dorsalis pedis pulse bilaterally.  There was significant 
peripheral edema, right more so than the left with 2+ pitting 
bilaterally.  

The examiner noted that X-rays revealed lipping at L5 and 
T11/12 with decreased height of the intervertebral disk 
spaces at T12/L1 which are most probably age-related.  The 
diagnosis was age-related degenerative changes of thoracic-
11/12 and thoracic-12/lumbar-1 and lumbar-5.  The examiner 
noted that the veteran did not complain of back pain at the 
time of the exam, that the veteran dated the onset of his 
back pain to 1986, and that the veteran denied any history of 
trauma to his back.  The examiner also noted that service 
medical records do not show treatment for the back.  The 
examiner concluded that it is our best impression that the 
veteran's spine condition is age-related.  

Analysis

The Board notes that the veteran's service medical records 
fail to show a back injury.  The Board also notes that post-
service medical records show no treatment for the residuals 
of any back injury.  The Board further notes that at the 
November 2002 VA exam the veteran dated the onset of his back 
problems to May 1986, which is over 40 years after discharge, 
and that he denied any current problems with his back.  
Lastly, the Board notes that the VA examiner opined that the 
veteran's spine condition is age-related.  

The Board acknowledges the veteran's contentions that his 
back disability is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the residuals of a back injury.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for the Residuals of a Concussion

Factual Background

Service medical records show no complaints or treatment 
related to a concussion.  A July 1945 separation exam report 
reflects no neurological diagnoses.  

Post-service medical records show no treatment for any 
residuals of a concussion.  

A March 2002 VA neurological exam report reflects a history 
of his right ear bleeding in service, resulting in hearing 
loss, and a left knee shrapnel injury that causes problems 
when walking.  Physical exam showed the veteran to be awake, 
alert, and oriented times three.  Cranial nerves were intact.  
Motor strength was symmetric in the upper extremities, and 4+ 
proximally and 5- distally in the lower extremities.  Deep 
tendon reflexes were symmetric.  Sensation was grossly 
intact.  The diagnoses were sensorineural hearing loss and 
shrapnel injury to the left knee.

A December 2002 VA neurological exam report reflects that the 
veteran was "blown up" into the air when his place was hit 
by mortar fire and that a big explosion nearby caused a loss 
of hearing in the right ear.  

Physical exam found the veteran to be alert and oriented 
times three.  His mental status was intact.  Speech, 
language, and function were intact.  Expressive and receptive 
function and cranial nerves were intact.  Pupils were equal 
and reactive to light.  Extraocular muscles were intact, with 
V1, V2, V3 bilaterally intact.  Face was symmetrical.  Palate 
rose symmetrically.  Tongue was midline.  Neck was strong.  
The veteran had a right-sided hearing deficit and also 
decreased hearing function on the left side as well where he 
wore a hearing aid.  Motor function was 5/5 in all four 
extremities, with limited decrease in power in the bilateral 
lower extremities.  Deep tendon reflexes were 2+ throughout.  
Sensory exam was grossly intact.  Coordination was mildly 
decreased with rapid alternating movements, but otherwise 
intact finger to nose and heel to shin test.  Gait was 
stable.  

The examiner diagnosed the veteran with sensorineural hearing 
loss on the right side and decrease in hearing on the left.  

Analysis

The Board notes that the veteran's service medical records do 
not reflect any complaints of or treatment for a concussion.  
The Board also notes that post-service medical records show 
no treatment for the residuals of a concussion.  Furthermore, 
the Board observes that neither the March nor December 2002 
VA examiner reported any diagnoses related to a concussion.  
Therefore, the Board observes that, in the absence of proof 
of a present disability, there can be no valid claim for 
service connection.  See 38 U.S.C.A. § 1110; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The Board acknowledges the veteran's contentions that he has 
the residuals of a concussion that are related to service.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the residuals of a concussion.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.

Increased Rating for the Residuals of a Shrapnel Wound
to the Left Knee and Left Elbow

Factual Background

A July 1945 separation exam report reflects a history of 
shrapnel wounds to the left knee and elbow with slight scars 
in the region of the left knee and elbow that were 
nonsymptomatic.  

Post-service medical records show no treatment for any 
residuals of a shrapnel wound to the left knee or left elbow.  

A November 2002 VA exam report reflects a history of an in-
service shrapnel wound to the left knee and elbow.  The 
veteran reported that the shrapnel was removed and that the 
wounds were treated.  He denied any post-injury infections 
but did state that he experienced occasional episodes of 
locking of the left knee while in service.  He stated that it 
locks up on occasion about once a week while walking, causing 
him to stumble but not fall.  He reported not using any 
assistive devices or taking any medications for his left 
knee.  He denied any current pain in the left knee.  He 
stated that he is not currently under treatment for the knee.  
Likewise, the veteran denied any problems with his left elbow 
and stated that he is not currently under treatment for the 
elbow.  He also denied any interference with activities of 
daily living.  He denied any limitation of motion of the 
elbow.  The examiner noted that the veteran is right-hand 
dominant.  

Physical exam showed that the veteran stands unassisted from 
a seated position and ambulates unassisted.  The veteran's 
gait was normopropulsive and tandem.  Exam of the left knee 
showed a superficial hypopigmented, nontender, 
nonerythematous scar measuring about 1.0 cm by 0.5 cm on the 
posteromedial aspect.  There was no appreciable swelling, 
effusion, or erythema.  There was no gross instability.  
There were bilateral genu varus deformities which were mild.  
Range of motion studies of the left knee showed extension to 
0 degrees or neutral and flexion to 95 degrees.  Extension of 
the right knee was to 0 degrees or neutral, and flexion was 
to 120 degrees.  Peripheral edema was noted on the legs, 
right more so than left with pitting about 2+ bilaterally.  
Anterior drawer and Lachman tests were negative bilaterally.  
The examiner was unable to appreciate the dorsalis pedis 
pulses bilaterally.  Posterior tibial pulses were intact 
bilaterally.  X-rays of the left knee revealed a residual 
foreign body in the soft tissue posteromedial aspect and 
early degenerative joint disease tricompartmentally.  

Exam of the left elbow showed no swelling or tenderness to 
palpation.  There were no gross deformities.  Range of motion 
studies of the elbow revealed extension to 0 degrees or 
neutral bilaterally, and flexion of the left elbow to about 
130 degrees as compared to 110 degrees on the right.  
Supination was about 80 degrees bilaterally.  Pronation was 
about 80 degrees bilaterally.  The examiner was unable to see 
any scars on the left elbow.  X-rays of the left elbow were 
unremarkable.  

The examiner diagnosed the veteran with residuals of a 
foreign body (shrapnel?) posteromedial aspect of the soft 
tissues of the left knee; early tricompartmental degenerative 
joint disease of the left knee, age-related; and unremarkable 
exam of the left elbow.  

Analysis

The veteran's residuals of a shrapnel wound to the left knee 
and elbow are currently evaluated as noncompensable under 
Diagnostic Code 7805, 38 C.F.R. § 4.118.  

Effective August 30, 2002, regulations regarding the 
evaluation of skin diseases were revised.  See 67 Fed. Reg. 
49,590-99 (2002).  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the veteran filed his claim in 
August 2001, the Board will consider the regulations in 
effect both prior to and since August 30, 2002.

The Board observes that Diagnostic Code 7805 was not changed 
by the August 30, 2002, amendment.  Thus, under either former 
or current Diagnostic Code 7805, scars are to be rated on 
limitation of function of the affected part.  The Board 
observes, however, that other diagnostic codes that may apply 
to this case were amended and will be discussed accordingly.

Pursuant to Diagnostic Code 5260, 38 C.F.R. § 4.71a (2004), 
under which limitation of leg flexion is evaluated, the 
following evaluations are assignable: for flexion limited to 
45 degrees, 10 percent; for flexion limited to 30 degrees, 20 
percent; and for flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, 38 C.F.R. § 4.71a (2004), 
under which limitation of leg extension is evaluated, the 
following evaluations are assignable: for extension limited 
to 10 degrees, 10 percent; for extension limited to 15 
degrees, 20 percent; for extension limited to 20 degrees, 30 
percent; for extension limited to 30 degrees, 40 percent; for 
extension limited to 45 degrees, 50 percent.

Pursuant to Diagnostic Code 5206, 38 C.F.R. § 4.71a (2004), 
under which limitation of forearm flexion is evaluated, the 
following evaluations are assignable: for flexion limited to 
45 degrees, 40 percent; for flexion limited to 55 degrees, 30 
percent; for flexion limited to 70 degrees 20 percent; for 
flexion limited to 90 degrees 20 percent; for flexion limited 
to 100 degrees 10 percent; and for flexion limited to 110 
degrees 0 percent.  

Pursuant to Diagnostic Code 5207, 38 C.F.R. § 4.71a (2004), 
under which limitation of forearm extension is evaluated, the 
following evaluations are assignable: for extension limited 
to 110 degrees, 40 percent; for extension limited to 100 
degrees, 30 percent; for extension limited to 90 degrees, 20 
percent; for extension limited to 75 degrees, 20 percent; for 
extension limited to 60 degrees, 10 percent; and for 
extension limited to 45 degrees, 10 percent.

After a careful review of the record, the Board finds that 
neither the former nor revised regulations are more favorable 
to the veteran.  

Regarding the left knee scar, the Board notes that range of 
motion findings for the left knee indicate a noncompensable 
evaluation.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left knee scar.  However, 
because the evidence shows that the veteran does not have a 
superficial scar that is poorly nourished with repeated 
ulceration, or tender and painful on objective demonstration, 
a compensable rating is not warranted under Diagnostic Code 
7803 or 7804 (effective prior to August 30, 2002).  In 
addition, because the evidence shows that the veteran does 
not have a superficial scar that is greater than 6 square 
inches and causes limited motion, 144 square inches or 
greater, unstable, or painful on exam, a compensable rating 
is not warranted under Diagnostic Code 7801, 7802, 7803, or 
7804 (effective since August 30, 2002).

Regarding any other residuals of a shrapnel wound to the left 
knee, the Board notes that the veteran stated that his left 
knee locks up on occasion about once a week while walking, 
causing him to stumble but not fall.  However, the evidence 
of record shows that there was no gross instability of the 
knee, and that anterior drawer and Lachman tests were 
negative.  In addition, the veteran denied any current pain  
or treatment for the knee, or any interference with 
activities of daily living.  The Board notes the diagnosis of 
early tricompartmental degenerative joint disease of the left 
knee; however, the Board observes that the VA examiner opined 
that it is age-related.  

With respect to the left elbow, the Board notes that the VA 
examiner was unable to see any scars on the left elbow and 
reported an unremarkable exam of the elbow.  In addition, the 
Board observes that range of motion findings for the elbow 
indicate a noncompensable evaluation.  Moreover, the veteran 
denied any problems with his left elbow or any interference 
with activities of daily living.  In sum, the Board observes 
that the veteran currently has no residuals of a shrapnel 
wound to the left elbow.  Thus, a compensable rating is not 
warranted at this time.  

Furthermore, the Board has considered whether the veteran's 
residuals of a shrapnel wound to the left knee and left elbow 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 0 
percent for the veteran's residuals of a shrapnel wound to 
the left knee and left elbow.


ORDER

An initial 70 percent disability rating for the veteran's 
bilateral hearing loss is granted, subject to the provisions 
governing the award of monetary benefits.

Service connection for the residuals of a back injury is 
denied.

Service connection for the residuals of a concussion is 
denied.

An increased (compensable) rating for the residuals of a 
shrapnel wound to the left knee and left elbow is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



